Citation Nr: 0912702	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left carpal tunnel 
syndrome (CTS), to include as secondary to right CTS with 
history of sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 to August 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from October 2005 and 
April 2006 rating decisions by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2008, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.  
Additional evidence (a handwritten VA consultation sheet with 
a request dated August 15, 1996 and a consultation report 
dated August 18, 1997) was received in December 2008, 
subsequent to the issuance of the March 2007 Supplemental 
Statement of the Case (SSOC), which has not been reviewed by 
the RO in conjunction with the issue on appeal.  In two 
December 2008 statements, the Veteran specifically stated 
that RO consideration of the additional evidence was not 
waived.  Accordingly, the RO must be given the opportunity to 
review this evidence before the Board can enter a decision.  
See 38 C.F.R. § 20.1304(c) (2008).

The Board also notes that a revised version of 38 C.F.R. § 
3.310 became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a non service- connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO is directed to these 
changes.  Moreover, the Veteran should have written notice of 
the new regulation.
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
written notice of the amendments to 38 
C.F.R. § 3.310(b), effective October 10, 
2006.

2.  The RO should then review the claim 
of service connection for left CTS in 
light of all evidence added to the record 
since March 22, 2007, specifically 
including the handwritten VA consultation 
sheet with a request dated August 15, 
1996 and a consultation report dated 
August 18, 1997, that were received by 
the Board in December 2008.  The 
provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, if pertinent.

3.  If the claim remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

